Exhibit 10.1




FIRST EXTENSION AND AMENDMENT OF THE AMENDED AND RESTATED JOINT VENTURE
AGREEMENT DATED AS OF JANUARY 31, 2003
This First Extension and Amendment (this “Extension”) of the JV Agreement
(defined below), by and among The Glad Products Company, a Delaware corporation,
Glad Manufacturing Company, a Delaware Corporation, Clorox Services Company, a
Delaware corporation, The Clorox Sales Company, a Delaware corporation, Clorox
International Company, a Delaware corporation (collectively the “Clorox
Parties”), and The Clorox Company, a Delaware corporation (“Clorox”), and The
Procter & Gamble Company, an Ohio corporation (“P&G”), and Procter & Gamble RHD,
Inc., an Ohio corporation (“P&G Sub,” and collectively with P&G, the “P&G
Parties”), is made effective as of December 20, 2017 (“Effective Date”). Each of
the P&G Parties, Clorox Parties, and Clorox is a “Party,” and collectively they
are the “Parties.”
WHEREAS, the Parties have entered into the Amended and Restated Joint Venture
Agreement, dated as of January 31, 2003 as amended by Amendment No. 1 entered
into as of October 15, 2010 (as so amended, the “JV Agreement”); capitalized
terms used but not defined herein will have the same meaning as ascribed to such
terms in the JV Agreement;


WHEREAS, Section 6.3(a) of the JV Agreement provides that the Term of the Joint
Venture may be extended beyond the twenty-year anniversary of the Closing Date
(which such anniversary is January 31, 2023) if either the P&G Partners or
Clorox delivers written notice to the other not less than five (5) years prior
to the end of the Initial Term, and the Party receiving the notice agrees to
such extension; and


WHEREAS, the Parties wish to extend the Initial Term, and to amend the JV
Agreement in order to do so, as further described herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.
Section 6.3(a) of the JV Agreement is hereby deleted and replaced in its
entirety with the following:



The term of the Joint Venture (the “Term”) will commence at the Closing and will
expire at midnight, Eastern Time, on January 31, 2026 (the “Initial Term”),
unless earlier terminated pursuant to the provisions of Sections 6.4, 6.5, 6.6
or 6.7 hereof. Either the P&G Partners or Clorox may deliver written notice to
the other at any time prior to midnight, Eastern Time, on January 31, 2025
requesting that the Term be extended for an additional seven (7) years after the
end of the Initial Term. If the Party receiving the notice agrees to such
extension, the Term will terminate at midnight, Eastern Time, on January 31,
2033, unless earlier terminated pursuant to the provisions of Sections 6.4, 6.5,
6.6 or 6.7 hereof. If the Party receiving the notice


Extension of JV Agreement    1



--------------------------------------------------------------------------------




does not agree to such extension, the Term will automatically terminate at the
end of the Initial Term.


2.
Except as expressly set forth herein, the provisions of the JV Agreement shall
remain in full force and effect, it being understood that, in the event of a
conflict between the terms of this Extension and the JV Agreement, the terms of
this Extension will take precedence. Article XI of the JV Agreement is
incorporated into this Extension, mutatis mutandis. This Extension may be
executed in any number of original, facsimile, or electronically mailed
(including .PDF format) counterparts, each of which will be deemed an original
and all of which together will constitute one and the same instrument.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Extension of JV Agreement    2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed this Extension or
caused this Extension to be executed on its behalf as of the Effective Date.


THE CLOROX COMPANY
By:       /s/ Stephen M. Robb                   
Name:  Stephen Robb                             
Title:    CFO                                            


THE PROCTER & GAMBLE COMPANY
By:       /s/ Christopher D. Rose               
Name:  Christopher D. Rose                    
Title:    Director, Global Bus. Development


THE GLAD PRODUCTS COMPANY
By:       /s/ Stephen M. Robb                  
Name:  Stephen Robb                            
Title:    CFO                                           


PROCTER & GAMBLE RHD, INC.
By:       /s/ Christopher D. Rose              
Name:  Christopher D. Rose                   
Title:    Director, Global Bus. Development


GLAD MANUFACTURING COMPANY
By:       /s/ Stephen M. Robb                  
Name:  Stephen Robb                            
Title:    CFO                                           


 
CLOROX SERVICES COMPANY
By:       /s/ Stephen M. Robb                  
Name:  Stephen Robb                            
Title:    CFO                                           


 
THE CLOROX SALES COMPANY
By:       /s/ Stephen M. Robb                  
Name:  Stephen Robb                            
Title:    CFO                                           


 
CLOROX INTERNATIONAL COMPANY
By:       /s/ Stephen M. Robb                  
Name:  Stephen Robb                            
Title:    CFO                                           


 





Extension of JV Agreement    3

